 

    

TS ere ee a eT Rene usr emcee rey Pa OT meet sere SOT, PTI NTs

U.S. Department of Justice PROCESS RECEIPT AND RETURN = 50!?
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

 

 

 

PLAINTIFF COURT CASE NUMBER

UNITED STATES OF AMERICA 1:18-cr-673

DEFENDANT ‘ TYPE OF PROCESS

MARCO PESQUERA, ET AL Order of Forfeiture - Doc. #182

 

 

United States Marshals Service

Ss . NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO'SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE
ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

515 Rusk, Room #10220, Houston, Texas 77002
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

Number of process to be
served with this Forin 285 |.1

 

 

JON MUSCHENHEIM
Number of b
_ DEPUTY CHIEF, ASSET FORFEITURE/FLU sevedinthecae | A

. ONE SHORELINE PLAZA, SOUTH TOWER | .
800 N. SHORELINE BLVD., STE. 500 | check kr serviée
| CORPUS CHRISTI. TEXAS 78401 : ! i n U! oe

 

re on ULS.A,

 

Unites.

 

 

‘ ted-Statas: Cour.
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASasther IEXPSIGUY, Geyice (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service): FILE D

 

Fold

 

Fold

 

Please execite the $430,000.00 payment (19-DSS-000026) oad 0 & 8890.00 money judgment (19-DSS-00000 1).

David J. Bradley, Clerk Of Court

5

 

Signature of Attorney other Originator requesting service on behalf of: (1 PLAINTIFF 7 TELEPHONE NUMBER | DATE
fe VY” : | - _ CAperenpant- . | 361-903-7905 | 9/23/19,

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

I acknowledge receipt for the total | Total Process | District of District to

 

 

 

 

 

 

Clerk Date
number of process indicated. ( Origin Serve
(Sign only for USM 285 if more VY /,
than one USM 2835 is submitted) No. 19 No. 75 Fate 7 Z3//F

 

 

 

 

- Oo
I hereby certify and return that I LI have personally served JO have legal evidence of service,#_|] have executed as shown it spemarks" the Docess described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc, shown at the address inserted below.

O1 hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

Name and title of individual served (if not shown above) C1] A person of suitable age and discretion
then residing in defendant's usual Place

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/ of abode h
Address (complete only different than shown above) Date Time | mn
in if + ? . am
4-23-14| 10% | Om
Signagyre of U.S. Marshal or Deputy
Ty
Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
y including endeavors) (Amount of Refund*)
fme ce — .
“ - .
b. | DL a— 65- $0.00
REMARKS: : .
EXECUTED ACCHIIMG 4) LAw
SSREPESRe 1. CLERK OF THE COURT , PRIOR EDITIONS MAY BE USED

2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,

if any amount is owed. Please remit promptly payable to U.S. Marshal. : Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT , ‘ ‘ Rev. 12/80
